 



Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

     
 
  Nortel Networks Amended Agreement No.011174 (10) 
 
  Nortel Networks Original Agreement No. 011174 

AMENDMENT NO. 10
to
DEVELOPMENT AND PURCHASE AND SALE AGREEMENT
FOR
CDMA HIGH DATA RATE (IxEV-DO) PRODUCTS
Amendment No. 10 by and between Nortel Networks Inc. (“NNI”) and Airvana Inc.
(“AIRVANA”) (“Amendment No. 10”).
WHEREAS, NNI and AIRVANA entered into a Development and Purchase and Sale
Agreement for CDMA High Data Rate (IxEV-DO) Products dated October 1, 2001,
Agreement No. 011174, as amended (“Agreement”); and
WHEREAS, NNI and AIRVANA wish to amend the Agreement further;
NOW, THEREFORE, in consideration of the premises and the promises set forth
herein, NNI and AIRVANA agree as follows, effective as of September 28th, 2007
(“Effective Date”) unless otherwise set forth below:

1.   Appendix A (4) is deleted in its entirety and replaced with new Appendix A
(5) attached to and incorporated in this Amendment as Attachment 1.

2.   [**] executive credits: Subject to the terms of this Section 2, Airvana
will provide the following purchase credits in the [**] calendar year provided
that applicable quarterly billings meet or exceed the respective billing
thresholds.

  A.   [**]: Provided that all sales, as reported to Airvana, in the [**]
calendar quarter [**] meet or exceed the following purchase total thresholds,
Airvana will provide Nortel with US dollar purchase credits in the [**] calendar
quarter. Such credits, if earned, will be deducted from the Airvana invoice in
respect of the September royalty report.

Credit Table [**]

          Calendar Billing Threshold Met   Quarter or Exceeded in   Credit
Calendar Quarter   [**]
$[**]
  $[**]
$[**]
  $[**]
$[**]
  $[**]

  B.   [**]: Provided that all sales, as reported to Airvana, in the [**]
calendar quarter [**] meet or exceed the $[**] threshold, Nortel will be
entitled to a $[**] credit which, if earned, will be deducted from the Airvana
invoice in respect of the [**] royalty report and any invoice issued thereafter
up to one hundred percent (100%) of each such invoice until the credit is
exhausted.     C.   Make Up Credit: If Nortel meets or exceeds the [**] $[**]
billing threshold under Section 2A above, and provided that all sales , as
reported to Airvana in the [**] calendar quarter [**] meet or exceed the
following purchase total thresholds, Airvana will provide Nortel with US dollar
purchase credits in the [**] calendar quarter up to a maximum total credit under
this Section 2 of $[**] and subject to further limitations set forth herein,
which, if earned, will be deducted from the Airvana invoice in respect of the
[**] royalty report and any invoice issued thereafter up to one hundred percent
(100%) of each such invoice until the credit is exhausted. For greater
certainty, the credits set forth in this Section 2C, if applicable, are
additional to the credits provided under Sections 2A and Section 2B above, but
in no event shall the total purchase credits under Sections 2A, 2B, and 2C
exceed $[**].

Page 1 of 14



--------------------------------------------------------------------------------



 



Additional Credit Table [**]

          Calendar Billing Threshold Met   Quarter or Exceeded in   Credit
Calendar Quarter   [**]
$[**]
  $[**]
$[**]
  $[**]
$[**]
  $[**]

    The determination of whether the quarterly billing threshold has been met
for such quarter will include all sales reported to Airvana in the applicable
calendar quarter.       The purchase credits set forth in this Section 2 are
subject to the following additional terms:

  1.   Any subsequent net adjustment, by audit or otherwise, that increase prior
quarter Nortel royalty reports will not retroactively count towards any
quarterly billing threshold target.     2.   Any subsequent net adjustments, by
audit or otherwise, that decrease prior quarter Nortel royalty reports that
would have placed Nortel in a lower purchase credit level but for such reporting
error (i.e. the difference defined as the “Unearned Credit”) will result in the
cancellation of such Unearned Credit (if not already applied to the relevant
Airvana invoice) or a cash refund to Airvana in the amount of the Unearned
Credit (if already applied on a relevant Airvana invoice)     3.   For purposes
of calculating the billing threshold in any calendar quarter, billings shall
mean amounts invoiced in respect to such calendar quarter based upon Nortel
royalty reports and Nortel Orders for maintenance and other services, excluding
any credits earned in accordance with this Amendment No. 10 and such invoice
shall include prices of all Products sold or licensed by Nortel less any
specially negotiated discounts not accounted for in such invoice.

3.   If Nortel fails to achieve greater than or equal to [**] unit sales in
[**], Airvana will provide Nortel with purchase credits in the [**] calendar
year, on a per calendar quarter basis, based on Nortel meeting or exceeding the
following billings total thresholds for such quarters and related U.S. dollar
credits as set forth in the credit table below; and, if Nortel fails to achieve
greater than or equal to [**] unit sales in [**], Airvana will provide Nortel
with purchase credits in the [**] calendar year, on a per calendar quarter
basis, based on Nortel meeting or exceeding the following billings total
thresholds for such quarters and related U.S. dollar credits as set forth in the
credit table below.

Credit Table

              Calendar   Calendar Billing Threshold Met   Quarter   Quarter or
Exceeded in   Credit   Credit Calendar Quarter   [**]   [**]
$[**]
  $[**]   $[**]
$[**]
  $[**]   $[**]
$[**]
  $[**]   $[**]
$[**]
  $[**]   $[**]
$[**]
  $[**]   $[**]

      For avoidance of doubt, the maximum amount of credit that may accrue in
[**] is $[**] and the maximum amount of credit that may accrue in [**] is $[**].

Page 2 of 14



--------------------------------------------------------------------------------



 



      The determination of whether the quarterly billing threshold has been met
for such quarter will include all sales reported to Airvana in the applicable
calendar quarter. For clarity such quarterly periods in calendar years [**] and
[**] are as follows:

         
Nortel Sales Period
  Reported to Airvana  
December (prior year), January, February
  January, February, March  
March, April, May
  April, May, June  
June, July, August
  July, August, September  
September, October, November
  October, November, December

      The quarterly credit, if earned, will be deducted from the Airvana invoice
in respect of the third calendar month royalty report of any such quarterly
period and any invoices issued thereafter up to one hundred percent (100%) of
each such invoice until the credit is exhausted.         The purchase credits
set forth in this Section 3 are subject to the following additional terms:

  1.   Any subsequent net adjustment, by audit or otherwise, that increase prior
quarter Nortel royalty reports will not retroactively count towards any
quarterly billing threshold target.     2.   Any subsequent net adjustments, by
audit or otherwise, that decrease prior quarter Nortel royalty reports that
would have placed Nortel in a lower purchase credit level but for such reporting
error (i.e. the difference defined as the “Unearned Credit”) will result in the
cancellation of such Unearned Credit (if not already applied to the relevant
Airvana invoice) or a cash refund to Airvana in the amount of the Unearned
Credit (if already applied on a relevant Airvana invoice).     3.   For purposes
of calculating the billing threshold in any calendar quarter, billings shall
mean amounts invoiced in respect to such calendar quarter based upon Nortel
royalty reports and Nortel Orders for maintenance and other services, excluding
any credits earned in accordance with this Amendment No. 10 and such invoice
shall include prices of all Products sold or licensed by Nortel less any
specially negotiated discounts not accounted for in such invoice.

      For purposes of quantifying the [**] figure, only royalty bearing units
shall be included.

4.   [**] discounts: Through [**], Airvana will provide a [**]% discount on [**]
sales up to a maximum of [**] instances [**], provided that if any discount
instances remain unused by [**], no more than [**] discount instances may be
used per calendar quarter in [**] and [**]. Such discount shall apply to all
[**] licenses sold commencing [**].

5.   Software Upgrades: The parties agree that Software Upgrades (i.e., Airvana
Releases 4.0, 5.0, 6.0, etc.) purchased under the Agreement will not [**] of the
underlying DOM, RNC and EMS Products. The fees Airvana charges for maintenance
and support services on the underlying DOM, RNC and EMS Products extend the
Warranty Period for up to [**] following the expiration date of the initial
Warranty Period or any subsequent annual maintenance period for such Products.
The parties agree that there will be [**]. The parties further agree that if
Nortel has a customer that is not under an annual maintenance and support
agreement and such customer purchases a Software Upgrade from Nortel, the
parties agree to discuss a solution in the event that such Software Upgrade
fails to operate in accordance with its associated specifications.

6.   Development Hardware: Based on the mutual agreement of the parties, using
Nortel’s standard equipment loan terms and conditions, Nortel agrees to i)
provide a reasonable amount of [**] hardware or ii.) pay to Airvana the cost of
such hardware, which cost the parties will agree upon in advance. A copy of
Nortel’s equipment loan agreement is attached to and incorporated in this
Amendment No. 10 as Attachment 2.

7.   Price discounts – additional conditions: If a) Nortel [**] or b) and the
[**] or c) a Nortel [**], then upon any such occurrence [**] this Amendment
No. 10 will [**] Nortel, and the [**] shall apply.

8.   Unless otherwise prohibited by a customer confidentiality agreement, the
parties agree to review reasonable information relating to Nortel’s customer
installed base, including information relating to DOMs, EMS licenses, RNCs and
associated cards, and any other Product based on available Nortel information.
Thereafter, if not otherwise prohibited by customer confidentiality agreements,
such information relating to Nortel’s installed

Page 3 of 14



--------------------------------------------------------------------------------



 



    customer base shall be updated upon Airvana’s request but no more frequently
than once per calendar quarter using similar methodologies and relevant Nortel
information.

9.   The parties agree to good faiths efforts to evaluate improved licensing and
reporting mechanisms and to use reasonable efforts to implement a mutually
agreed to solution.

10.   [**]: Airvana agrees to review in good faith [**] opportunities requested
by Nortel. Additional discounts, if any, shall be as mutually agreed in writing
by the parties on a case by case basis.

11.   The parties agree that the basis for establishing the content of future
software releases will be a targeted release effort of [**] man weeks based on
Release 6.0 methodology of which [**]% will be Airvana specified robustness or
maintenance content.

12.   Nortel will accept Products for deployment in customer networks (“Product
Acceptance”), based on either of the two following circumstances applying to the
Products:

a.) Nortel’s declaring Channel Ready the product bundle that includes the
applicable Airvana Products based on Airvana’s compliance to the feature
requirement specifications and Nortel confirms in writing to Airvana such
Product Acceptance; or
b.) Upon the parties entering into a written agreement (i) identifying
non-conformities to the feature requirement specifications; (ii) detailing a
technical solution to the non-conformities to be implemented by Airvana or
Nortel’s acceptance of a commercial resolution, and (iii) Nortel’s subsequent
declaration that the product bundle that includes the applicable non-conforming
Airvana Products is Channel Ready.
For greater certainty Nortel will not declare Channel Ready products that
include an Airvana Product in the absence of Product Acceptance of such Product.
For the purposes of this section Channel Ready shall mean, the determination by
Nortel of the acceptability of an applicable bundle of products for deployment.

13.   For greater certainty, the pricing set forth in Appendix A(5) is only
applicable to transactions occurring after the Effective Date and such pricing
does not supersede any special pricing previously agreed between the parties.

14.   Section 9.2 (f) Case Severity Definition and Closure Policy (Production
Hardware and Software), is deleted in its entirety and replaced by the following
new Section 9.2(f).

  9.2   (f) Case Severity Definition and Closure Policy (Production Hardware and
Software): For production Hardware and Software, the classifications using the
following definitions as the guideline follow:

Critical (E1): Actual outage of equipment which, depending on product, could
mean failure to process calls, loss of service to end customers, or similar.
Immediate and continuous effort is required until the service level has been
restored to pre-incident operation. As these are business imperative faults,
they may require considerable re-deployment of resource by both Nortel and the
customer, and management awareness is required by both sides in order to
progress. Upon resolution of an E1 issue, the E1 is closed and an E3 is opened
to follow up (see below explanation.)
E2: Potential outage of equipment, such as loss of resilience, imminent failure
of cards, fatal errors, etc. Immediate and continuous effort is required until
the service level has been restored to pre-incident operation. As these are
business imperative faults, they may require considerable re-deployment of
resource by both Nortel and the customer, and management awareness is required
by both sides in order to progress. Upon resolution of an E2 issue, the E2 is
closed and an E4 is opened to follow up (see below explanation.)
E1/E2 CRITERIA
[**].
BUSINESS CRITICAL: Although this issue is defined as being non-emergency, it
must be handled with the highest priority. Business Critical issues receive
focused management and resource attention. These issues are treated as critical
by agreement between the customer and Nortel at a management level, and include
loss of revenue, or other special cases such as the requirement to route calls
via other operators, although no actual outage occurs

Page 4 of 14



--------------------------------------------------------------------------------



 



MAJOR: Service affecting Issues. This category includes any software errors or
hardware troubles which effect service or possibly affects the customer’s
ability to collect revenue but cannot be classified as either Emergency or
Critical.
E3: Root cause analysis or preventative work, following from an E1 fault.
MINOR: Non-service affecting condition. This category includes hardware and
software difficulties that are not E1/E2/Critical and primarily relate to minor
hardware faults or errors in documentation, which do not lead to mis-operation
of equipment.
E4: Root cause analysis or preventative work, following from an E2 fault.

15.   Section 9.2 (g) Escalation Procedure, is hereby deleted in its entirety
and replace by a new section 9.2 (g) below:

9.2 (g) Escalation Procedure: During the work day at Airvana, resources shall
ordinarily be available to answer a call; however, there could be times when a
support call could go to voice mail. The call back time target if a call goes to
voice mail is [**]. Failure of Airvana Technical Support to respond within [**]
of a voicemail message will be escalated to the following Airvana managers, in
order of escalation:
1.) Darryl Wickens, Support Manager Technical Support
           Phone: [**]
           Mobile: [**]
2.) John Cinicolo, Director of Technical Services
           Phone: [**]
           Mobile: [**]
3.) Luis Pajares, VP of Sales and Technical Services
          Phone: [**]
          Mobile: [**]
4.) Randy Battat, President and CEO
          Phone: [**]
          Mobile: [**]

16.   Section 9.2(h) Target time to resolve within receipt of initial fault
report, is hereby deleted in its entirety and replace a new Sections 9.2
(h) below:

9.2 (h) Issue resolution:
i.) For customers covered under a maintenance and support plan, AIRVANA shall
use reasonable commercial efforts to repair Product that fails to materially
comply to the specifications. The parties will meet within 30 days and mutually
agree on a resolution plan in connection with such Product repair. Failure to
agree on a resolution plan will be considered a failure to materially support
Nortel’s support requirements under Appendix C Section 10B(a)
ii.) Target time to resolve within receipt of initial fault report: AIRVANA
shall use Reasonable Efforts to provide resolution in accordance with the table
below:
Table Customer Care Case Responsiveness Requirements

              Emergency Cases   Percentage   Service Restored (outage start to
system recovery)
E1
    [**] %   in [**]
E1
    [**] %   in [**]
E2
    [**] %   in [**]

Page 5 of 14



--------------------------------------------------------------------------------



 



              Software Cases   Percentage   RCA Identified   Resolved
E3
  [**]%   < [**]   < [**]
BC
  [**]%   < [**]   < [**]
MJ
  [**]%   < [**]   < [**]
MN
  [**]%       < [**] to identify fix plan for future release

              Non Software Cases   Percentage       Resolved
E3, BC, MJ, MN
  [**]%   n/a   < [**]

 
Notes:

  •   Software cases are those which require a software fix     •   Minor
software fixes are normally to be addressed in future releases only. Target
release is the next release and is to be based on fix complexity and release
capacity     •   All measurements are in calendar days     •   All measurements
include resolution time shared between Nortel TAS, Nortel ER, VO and Airvana    
•   Targets listed above wrt Airvana response targets are as clarified below in
15.5.3.2 item 6.     •   Time is measured from the actual instance of a customer
occurrence     •   For fixes delivered in the current release, EVDO corrective
content is normally delivered as a patch load on a monthly schedule. To
determine resolved dates of software corrective content, Airvana will provide
details of when the software solution is submitted in a patch stream.  The
requirement is that solution has been coded and unit tested by Airvana.  The
build number for the specific software solution will need to be updated in [**]
to determine resolution date. The actual closure of the case will be done after
customer has validated the solution. Airvana will continue to track when the fix
solution was identified (Solution Defined Date) prior to coding/testing since
coding/testing dates will be driven by monthly patch load schedules and/or
customer priority     •   For fixes to be delivered in a future release stream,
Airvana will provide a committed release stream for the fix in [**] to determine
resolution date.  The fix must be coded and fully validated by CuR of the future
release.  The case will be updated with the fix/build_id when it becomes
available. The case will remain open pending delivery of the release and actual
closure of the case will be done after the customer has validated the solution.

17.   In all other respects the Agreement, as amended, remains unchanged.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 10 to be signed
by their duly authorized representatives as of the Effective Date, although
actually signed by the parties on the dates set forth below their respective
signatures.

                      AIRVANA, INC.       NORTEL NETWORKS INC.    
 
                   
By:
  /s/ Jeffrey D. Glidden       By:   /s/ Glenn Laxdal    
 
 
 
(Signature)          
 
(Signature)    
 
                   
Name:
  Jeffrey D. Glidden       Name:   Glenn Laxdal    
 
 
 
(Print)          
 
(Print)    
 
                   
Title:
  VP & CEO       Title:   VP CDMA Product Mgt.    
 
 
 
         
 
   
 
                   
Date:
  9/28/2007       Date:   9/28/07    
 
 
 
         
 
   

Page 6 of 14



--------------------------------------------------------------------------------



 



ATTACHMENT 1
APPENDIX A (5)
PRODUCTS (HARDWARE AND SOFTWARE), AND SERVICES; PRICES AND FEES
HARDWARE

                  Airvana             Order   Nortel Networks Price for    
Hardware Name   Number   Hardware   Notes
 
          No H/W required

SOFTWARE

              Software Name (Software             may be delivered            
separately from the   Airvana         Hardware or embedded in   Order   Nortel
Networks Price for     the Hardware)   Number   Software   Notes
[**]
  TBD   [**]   [**]
[**]
      [**]   [**]

Page 7 of 14



--------------------------------------------------------------------------------



 



              Software Name (Software             may be delivered            
separately from the   Airvana         Hardware or embedded in   Order   Nortel
Networks Price for     the Hardware)   Number   Software   Notes
[**]
      [**]   [**]
[**]
  TBD   [**]   [**]
[**]
      [**]   [**]
[**]
  TBD   [**]   [**]
[**]
  TBD   [**]   [**]
 
           
[**]
  TBD   [**]   [**]

Page 8 of 14



--------------------------------------------------------------------------------



 



              Software Name (Software             may be delivered            
separately from the   Airvana         Hardware or embedded in   Order   Nortel
Networks Price for     the Hardware)   Number   Software   Notes
[**]
      [**]   [**]
 
           
[**]
      [**]   [**]
[**]
  TBD   [**]   [**]
[**]
      [**]   [**]
[**]
      [**]   [**]

[**].[**]

Page 9 of 14



--------------------------------------------------------------------------------



 



POST-WARRANTY SUPPORT SERVICES

                  Airvana         Support Service by   Order   Nortel Networks
Price     Product or Software   Number   per year   Notes
[**]
  TBD   [**]   [**]
[**]
  TBD   [**]   [**]
[**]
  TBD   [**]   [**]

          Other Support Service   Nortel Networks Price   Notes
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]

TRAINING COURSES

                  Course   Course         Number   Length   Course Title /
Description   Pre-requisites
101
  2 days   Introduction to 1xEV-DO Network Concepts
Primary Audience: First and second line support
Contents: Classroom only. This course covers basics of the TCP/IP protocol, IP
routing protocols, Data Link Protocols, basic CDMA protocol operation, and the
1xEV-DO protocol.   None
 
               
201
  5 days   Basic 1xEV-DO – Concepts and Operation
Primary Audience: First and second line support and technical field personnel,
network planners   101 or equivalent
 
      Contents: Classroom and lab. This course covers the 1xEV-DO system,
airlink, signaling and applications in detail; hands-on work with the DOM, RNC &
ANM, and basic network troubleshooting, OMs & logging.        
 
               
301
  4 days   Advanced 1xEV-DO – Concepts and Operation
Audience: First and second line support, technical field personnel, network
planners     201  
 
      Contents: Classroom and lab. This course covers advanced topics including
RF optimization, network optimization, performance analysis, detailed throughput
performance troubleshooting.        

Page 10 of 14



--------------------------------------------------------------------------------



 



Pricing Table

                                                  Total Cost / Number of
Students         Course                                 Number /                
                Course Title   Location   6   7   8   9   10   11   12
101 Introduction to 1xEV-DO
  Airvana/Chelmsford   [**]   [**]   [**]   [**]   [**]   [**]   [**]
Network Concepts
  Customer/US & Canada   [**]   [**]   [**]   [**]   [**]   [**]   [**]
 
  Customer/International   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
201 Basic 1xEV-DO —
  Airvana/Chelmsford   [**]   [**]   [**]   [**]   [**]   [**]   [**]
Concepts and Operation
  Customer/US & Canada   [**]   [**]   [**]   [**]   [**]   [**]   [**]
 
  Customer/International   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
301 Advanced 1xEV-DO —
  Airvana/Chelmsford   [**]   [**]   [**]   [**]   [**]   [**]   [**]
Concepts and Operation
  Customer/US & Canada   [**]   [**]   [**]   [**]   [**]   [**]   [**]
 
  Customer/International   [**]   [**]   [**]   [**]   [**]   [**]   [**]

 

[**]    

Cancellation policy:
The following cancellation policy shall apply:

a)   Reschedule 14+ days, no charge 1st time only, then considered a
cancellation as below.   b)   Cancel 14-29 days before delivery date, [**]% of
services charged.   c)   Cancel 7-13 days before delivery date, [**]% of
services charged.   d)   Cancel 0-6 days before delivery date, [**]% of services
charged.

Page 11 of 14



--------------------------------------------------------------------------------



 



ATTACHMENT 2
EQUIPMENT ON LOAN AGREEMENT
This Equipment On Loan Agreement (the “Loan Agreement”) is made between Nortel
Networks Inc. (“Nortel Networks”) and Airvana, Inc. (“Airvana”) (each
individually referred to as a “Party” and collectively referred to as the
“Parties”) as of the 1st day of August, 2007 and sets forth the provisions under
which Nortel Networks will i.) temporarily provide AIRVANA with EMS ATCA
Hardware or ii.) pay to AIRVANA the cost of such EMS ATCA Hardware, which cost
the parties will agree upon in advance (“Loaned Products”). Installation of the
Loaned Products shall be at AIRVAVA’s site in Chelmsford, Mass. (“Locations”).
WHEREAS, Nortel Networks and Airvana are parties to the Development and Purchase
and Sale Agreement for CDMA High Data Rate (IxEV-DO) Products dated October 1,
2001, Agreement No. 011174, as amended, (“Agreement”) which provides for the
purchase/license and sale of AIRVANA’s products or services; and
NOW, THERFORE, in consideration of the premises and mutual covenants and
agreements herein set forth, the Parties agree as follows:

1.   Nortel Networks agrees to provide for the period beginning on the date
Airvana receives the Loaned Products and ending on December 31st, 2009 (“Term”).
The Term may be extended by mutual written agreement between the parties.   2.  
AIRVANA agrees to return the Loaned Products, upon expiration of this Loan
Agreement or upon Nortel Networks’ request. The Loaned Products shall be
returned in the same condition as originally provided by Nortel Networks, except
for normal wear and tear.   3.   In the event AIRVANA fails to return the Loaned
Products to Nortel Networks within 30 days of Nortel Networks’ request or
expiration of the Loan Agreement, Nortel Networks shall invoice AIRVANA for the
total price of such Loaned Products and AIRVANA agrees to pay such invoice upon
receipt in which case AIRVANA shall be deemed to have purchased the Loaned
Products pursuant to the terms of the Agreement.   4.   AIRVANA Requirements

Page 12 of 14



--------------------------------------------------------------------------------



 



    AIRVANA agrees to provide (a) sufficient, free and safe access and a
suitable physical and operating environment meeting Nortel Networks’ specified
requirements to permit the timely installation and safe operation of the Loaned
Products; (b) access to the Loaned Products as requested by Nortel Networks; and
(c) adequate security to protect the Loaned Products from theft, damage or
misuse and to use reasonable care in the use of the Loaned Products. AIRVANA
agrees that (i) the Loaned Products will be used solely for the development and
support of Nortel Networks products; (ii) it will not make any alterations or
modifications to the Loaned Products without Nortel Networks prior consent;
(iii) it will not move the Loaned Products to another location without Nortel
Networks prior consent; and (iv) it will not transfer any interest in the Loaned
Products or cause or permit any lien to be placed on the Loaned Products.      
AIRVANA agrees, at their expense, to properly maintain (including preventive and
remedial maintenance) the Loaned Product. Any required 3rd party Software,
including updates and upgrades required for the Loaned Product will be at
AIRVANA’s expense.   5.   Title and Risk of Loss       During the Term, Nortel
Networks is the owner of and retains title to the Loaned Products. AIRVANA shall
not sell or lease the Loaned Products or allow any third party liens or
encumbrances to attach to the Loaned Products, or remove the Loaned Products
from the Locations without the prior written consent of Nortel Networks. Risk of
loss for the Loaned Products shall pass from Nortel Networks to AIRVANA while
the Loaned Products are inAIRVANA custody and/or control.   6.   Warranty and
Limitation of Liability

Nortel Networks provides the Loaned Products on an “AS IS” BASIS WITHOUT
WARRANTIES OF ANY KIND. Nortel Networks makes no warranties written or oral,
statutory, express or implied with respect to the Loaned Products, including but
not limited to the implied warranties or conditions of merchantability or
fitness for a particular purpose or against infringement. In no event shall
Nortel Networks or its agents or suppliers be liable to AIRVANA for any actual
direct damages regardless of the cause and whether arising in contract, tort or
otherwise. This limitation will not apply to claims for damages for bodily
injury (including death) and damage to real property and tangible personal
property for which Nortel Networks is legally liable. IN NO EVENT SHALL NORTEL
NETWORKS OR ITS AGENTS OR SUPPLIERS BE LIABLE FOR ANY OF THE FOLLOWING: A)
DAMAGES BASED ON ANY THIRD PARTY CLAIM EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS
SECTION; B) LOSS OF, OR DAMAGE TO, AIRVANA’S RECORDS, FILES OR DATA; OR C)
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING
LOST PROFITS OR LOST SAVINGS), EVEN IF NORTEL NETWORKS IS INFORMED OF THEIR
POSSIBILITY.

7.   Software License

Page 13 of 14



--------------------------------------------------------------------------------



 



    With respect to software owned or licensed by Nortel Networks and provided
hereunder (“Software”), Nortel Networks grants AIRVANA a nonexclusive license to
use such Software in conjunction with the Loaned Products during the Term.
AIRVANA will ensure that anyone who uses the Software does so only in compliance
with the terms of this Loan Agreement and AIRVANA will not (a) use, copy,
modify, transfer or distribute the Software except as expressly authorized;
(b) reverse assemble, reverse compile, reverse engineer or otherwise translate
the Software; (c) create derivative works or modifications unless expressly
authorized; or (d) sublicense, rent or lease the Software. Upon termination or
expiration of this Loan Agreement, AIRVANA will promptly return the Software to
Nortel Networks or certify its destruction. The Software, and any documentation
relating to the Software or the Loaned Products, shall be treated as
Confidential Information of Nortel Networks in accordance with the Agreement.  
8.   General

(a) AIRVANA agrees not to assign, or otherwise transfer this Loan Agreement or
AIRVANA’s rights under it, or delegate AIRVANA’s obligations, without Nortel
Networks’ prior written consent, and any attempt to do so is void. AIRVANA
agrees to comply with all applicable laws including all applicable export and
import laws and regulations. Neither AIRVANA nor Nortel Networks will bring a
legal action under this Loan Agreement more than two years after the cause of
action arose, nor is either party responsible for failure to fulfill any
obligations due to causes beyond its control. If any provision of this Loan
Agreement, or portions thereof, is held to be invalid or unenforceable, the
remainder of this Loan Agreement will remain in full force and effect.
(b) The terms and conditions of this Loan Agreement, including any Attachment(s)
signed by Nortel Networks and AIRVANA referencing this Loan Agreement and
attached hereto, form the complete and exclusive agreement between AIRVANA and
Nortel Networks and replaces any prior oral or written communications regarding
the subject matter hereof. Any changes to this Loan Agreement must be made by
mutual agreement in writing. All AIRVANA’s rights and all of Nortel Networks’
obligations are valid only in the country in which the Loaned Products were
supplied; the laws of the State of New York govern this Loan Agreement,
exclusive of its conflict of laws provisions; and nothing in this Loan Agreement
affects any statutory rights of consumers that cannot be waived or limited by
contract.
(c) Both AIRVANA’s and Nortel Networks’ obligations under this Loan Agreement
which by their nature would continue beyond expiration of this Loan Agreement,
shall survive such expiration of the Loan Agreement.
IN WITNESS WHEREOF Nortel and Airvana have caused the Agreement to be executed
by their duly authorized representatives as of the Effective Date.

                  Airvana, Inc.       Nortel Networks Inc.
 
               
By:
  /s/ Jeffrey D. Glidden       By:   /s/ Glenn Laxdal
 
               
 
               
Name:
  Jeffrey D. Glidden       Name:   Glenn Laxdal
 
               
 
               
Title:
  VP & CFO       Title:   VP CDMA Product Mgt.
 
               
 
               
Date:
  9/28/2007       Date:   9/28/2007
 
               

Page 14 of 14